Appellate Case: 21-3182     Document: 010110693738         Date Filed: 06/07/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 7, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  ROBERTO RINCON,

        Petitioner - Appellant,

  v.                                                            No. 21-3182
                                                      (D.C. No. 5:20-CV-03165-EFM)
  DAN SCHNURR, Warden, Hutchinson                                (D. Kan.)
  Correctional Facility,

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Roberto Rincon, a Kansas prisoner proceeding pro se, requests a certificate of

 appealability (COA) to appeal the district court’s order denying his 28 U.S.C. § 2254

 habeas application. Rincon v. Schnurr, No. 20-cv-03165, 2021 WL 4243125 (D. Kan.

 Sept. 17, 2021). We deny a COA and dismiss this matter.

                                    I. BACKGROUND

        A Kansas state court issued a protection order against Mr. Rincon that required

 him to turn over all firearms to police. When he failed to do so, a Detective applied for a

 search warrant for Mr. Rincon’s residence and vehicle to recover firearms the Detective


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3182     Document: 010110693738          Date Filed: 06/07/2022      Page: 2



 believed Mr. Rincon possessed in violation of 18 U.S.C. § 922(g)(8). The state court

 issued the warrant and county police officers executed it. The search yielded several

 loaded firearms, hundreds of rounds of ammunition, and a methamphetamine laboratory.

        Mr. Rincon was charged with several drug-related crimes under Kansas law. He

 filed two pre-trial motions to suppress. The first alleged that the supporting affidavit for

 the warrant relied on stale information and failed to establish probable cause. The second

 argued that the affidavit contained material misstatements of fact. The state district court

 denied both motions. After a bench trial, the court found Mr. Rincon guilty and

 sentenced him to 156 months in prison.

        On direct appeal, Mr. Rincon claimed the trial court erred by denying his motions

 to suppress. The Kansas Court of Appeals (KCOA) affirmed, and the Kansas Supreme

 Court denied review. Proceeding pro se, Mr. Rincon then filed for post-conviction relief

 under Kan. Stat. Ann. § 60-1507, claiming trial counsel was ineffective for failing to seek

 suppression on the ground that the warrant was based only on a violation of federal law

 and required the involvement of federal law enforcement officers. The state district court

 appointed counsel to represent Mr. Rincon and, after a hearing, denied his motion. The

 KCOA affirmed, and the Kansas Supreme Court denied review.

        Proceeding pro se, Mr. Rincon next filed his § 2254 habeas application in federal

 district court alleging that the warrant that led to the discovery of incriminating evidence

 was unlawful because it was based on a violation of federal law and no federal law

 enforcement officers were present at its execution. In his reply brief, he also claimed

 counsel was ineffective for failing to raise the first claim in a motion to suppress. The

                                               2
Appellate Case: 21-3182      Document: 010110693738          Date Filed: 06/07/2022          Page: 3



 district court declined to address the merits of either claim. It held that the first was

 procedurally defaulted because Mr. Rincon failed to raise it in state court, and that he had

 not shown cause and prejudice or a fundamental miscarriage of justice to excuse the

 procedural default. The court held that the second claim was waived because Mr. Rincon

 raised it for the first time in his reply brief. The court thus denied his § 2254 application.

                                      II. DISCUSSION

        Mr. Rincon must obtain a COA to appeal from the denial of his § 2254

 application. See 28 U.S.C. § 2253(c)(1)(A). To do so, he must make “a substantial

 showing of the denial of a constitutional right,” id. § 2253(c)(2), and establish “that

 reasonable jurists could debate whether . . . the petition should have been resolved in a

 different manner,” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where a claim has been

 dismissed on procedural grounds, such as the failure to exhaust state court remedies, Mr.

 Rincon must also show “that jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling.” Id.

    A. Failure to Exhaust Search Warrant Claim

         “An application for a writ of habeas corpus on behalf of a person in custody

 pursuant to the judgment of a State court shall not be granted unless . . . the applicant has

 exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A).

 A state prisoner must show he has exhausted his available state remedies. McCormick v.

 Kline, 572 F.3d 841, 851 (10th Cir. 2009). To satisfy the exhaustion requirement, a

 prisoner must fairly present his claims to the state’s highest court — either by direct

 review or in a postconviction attack — before asserting them in federal court. See

                                                3
Appellate Case: 21-3182      Document: 010110693738         Date Filed: 06/07/2022      Page: 4



 Fairchild v. Workman, 579 F.3d 1134, 1151 (10th Cir. 2009). A claim is exhausted only

 if the prisoner presented “the state courts with the same claim he urges upon the federal

 courts.” Picard v. Connor, 404 U.S. 270, 276 (1971). Where a prisoner has not

 exhausted the claim in state court, it is procedurally defaulted for purposes of federal

 habeas review. Coleman v. Thompson, 501 U.S. 722, 732 & 735 n.1 (1991).

        A federal court may consider procedurally defaulted claims if the prisoner shows

 cause for the default and prejudice from a violation of federal law, id. at 750, or that

 denying review would result in “a fundamental miscarriage of justice,” id., because he

 has made a “credible showing of actual innocence,” McQuiggin v. Perkins, 569 U.S. 383,

 392 (2013). To satisfy the cause standard, the petitioner must show that some external

 factor prevented him from raising his claim. Coleman, 501 U.S. at 753. Counsel’s

 ineffectiveness in failing to preserve a claim for review in state court may be the basis for

 overcoming a procedural default. Edwards v. Carpenter, 529 U.S. 446, 451 (2000).

        The district court held that Mr. Rincon failed to exhaust his first claim because,

 although he challenged the warrant in state court, he did so on different grounds than in

 his § 2254 application. Mr. Rincon challenged the warrant in state court based on

 allegations of stale information, insufficient information to establish probable cause, and

 misstatements of material fact, while his § 2254 application claimed that state police

 lacked authority to execute a warrant that alleged violations of federal law. The district

 court recognized that Mr. Rincon argued in the state habeas proceedings that trial counsel

 was ineffective for not seeking suppression based on the lack of federal involvement in

 the warrant’s execution. But the court explained that the ineffective-assistance claim was

                                               4
Appellate Case: 21-3182      Document: 010110693738          Date Filed: 06/07/2022       Page: 5



 rooted in the Sixth Amendment, not the Fourth Amendment, and Mr. Rincon did not

 challenge the constitutionality of the warrant based on the lack of federal involvement “as

 a freestanding claim” in state court. Rincon, 2021 WL 4243125, at *3.

        Although Mr. Rincon argues that the district court relied on a technicality and

 failed to construe his state court pleadings liberally, we disagree. Liberal construction

 cannot overcome compliance with basic procedural rules and substantive law. See

 Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Although

 constitutionally ineffective assistance of counsel can constitute cause for failing to raise

 an unexhausted claim in state court, the district court recognized that the KCOA rejected

 Mr. Rincon’s ineffective-assistance claim for lack of prejudice, Rincon v. State, No.

 119,391, 2019 WL 1412590, at *7 (Kan. Ct. App. Mar. 29, 2019), and its determination

 was not an unreasonable application of federal law. See 28 U.S.C. § 2254(d)(1). Finally,

 the district court concluded that Mr. Rincon could not show factual innocence to

 demonstrate a fundamental miscarriage of justice should his claim not be heard. No

 reasonable jurist could debate the correctness of the federal district court’s rulings

 concerning the failure to exhaust, procedural bar, and the absence of grounds to excuse it.

    B. Waiver of Ineffective Assistance of Counsel Claim

        The district court declined to consider the merits of Mr. Rincon’s ineffective

 assistance of counsel claim, concluding he waived it by raising it for the first time in his

 reply brief. See Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011). Mr. Rincon

 argues that the district court held his pro se pleadings to too high a standard, but this basic



                                               5
Appellate Case: 21-3182     Document: 010110693738          Date Filed: 06/07/2022      Page: 6



 rule applies to all, Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012), and the district

 court’s determination is not reasonably debatable.

                                       CONCLUSION

        We deny a COA and dismiss this matter.




                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                               6